Citation Nr: 1025675	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for cardiovascular disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The Veteran had active service from September 1945 to September 
1949, November 1949 to September 1953, and January 1955 to March 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

The Board notes that, although on the VA Form 9 of September 2009 
the representative mentioned the March 2009 denial of entitlement 
to special monthly compensation based on the need for regular aid 
and attendance, entitlement to that benefit was granted in an 
August 2009 rating decision.

The Board also notes that the Veteran requested a Board hearing 
on his VA Form 9,  but in March 2010 withdrew his request for 
such a hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Cardiovascular disability did not originate in service or until 
years thereafter, is not otherwise related to service, and was 
not caused or chronically worsened by service-connected 
disability.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated by 
the Veteran's active duty service and is not proximately related 
to service-connected disability, nor may it be presumed to be 
incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) in September 2008, 
including as to notice of the information and evidence necessary 
to substantiate the initial rating and effective date to be 
assigned an award of service connection in the event his claim 
was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  
In this regard the Board notes that a treatment record for 
December 1998 indicates that the Veteran was receiving benefits 
from the Social Security Administration (SSA).  Notably, however, 
the Veteran was beyond the age of 65 when he reported receiving 
such benefits, and has never suggested that the benefits were 
based on disability, rather than retirement.  Under these 
circumstances, the Board finds that any records in the possession 
of the SSA for the Veteran are not relevant.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The record also reflects that the Veteran was afforded a VA 
examination in February 2009.  The Board points out that the 
examiner did not address whether the cardiovascular disorder was 
related to the Veteran's period of service.  The Veteran does not 
contend that the disorder originated in service or until decades 
later, and in fact has specifically indicated that the disorder 
was instead caused or aggravated by his service-connected 
psychiatric disability.  The service treatment records are silent 
for any reference to hypertension or cardiovascular disease, and 
there is no suggestion of such disorders until decades after 
service.  The Veteran himself does not allege that his 
cardiovascular disability originated until many years after 
service.  Given the absence of any event, injury or disease in 
service, or of any evidence (lay or otherwise) suggesting a link 
between the current disorder and service, the Board finds that an 
opinion concerning primary service connection for cardiovascular 
disease was not necessary.

The Veteran's representative has challenged the adequacy of the 
February 2009 examination, but only on the basis of his belief 
that all VA examiners are anti-Veteran.  He notably did not 
provide any support for his generalization (other than to argue 
tautologically that the examiner's negative opinion proves bias).  
He has not identified any deficiency in the examination itself, 
and the Board has found no deficiency.  The Board finds that the 
examination is in fact adequate.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

The service treatment records are silent for any reference to 
hypertension or cardiovascular disease.  At his October 1966 
retirement examination, the Veteran's blood pressure was recorded 
as 100/72, and no identified abnormalities were evident on a 
chest X-ray study and electrocardiogram (EKG) conducted in 
connection with the examination.  

There is no post-service evidence of cardiovascular disability 
until decades after service.  Military hospital records, VA 
treatment records, and private medical records since 1988 show 
that in 1988, the Veteran at times presented with a diastolic 
blood pressure reading of 90, but was not diagnosed with 
hypertension or any associated disorder.  Records for that year 
noted complaints of shortness of breath, and a history of 
precordial chest pain; physical examination was negative for any 
pertinent abnormalities.  The records document treatment for 
anxiety and alcohol abuse.  Subsequent records through at least 
1999 are silent for any reference to hypertension or 
cardiovascular disease, and are silent for any further complaints 
of chest pain or shortness of breath.  The records document 
treatment for chronic obstructive pulmonary disease (COPD), sleep 
apnea, obesity and hyperlipidemia.  In October 1999 his blood 
pressure was noted to be elevated at 170/88, but his clinicians 
determined that his blood pressure was actually well controlled.  
In May 2000, the Veteran underwent an EKG which showed normal 
sinus rhythm, with occasional premature ventricular complexes, 
and a non-specific T-wave abnormality.  In March 2008 he was 
noted to have hypertensive cardiovascular disease.

At a November 2004 VA examination, the Veteran's blood pressure 
was 132/60.  The examiner did not review the claims file or 
otherwise record any history of cardiovascular disease, but 
nevertheless offered an Axis III diagnosis of arteriosclerosis.

In an August 2008 Medical Certificate, Dr. E. Tongol indicated 
that the Veteran had been treated since 2006 for hypertensive 
cardiovascular disease, chronic liver disease, COPD and 
dyslipidemia.  Dr. Tongol noted that the Veteran's systolic blood 
pressure had ranged from 130 to 150, and concluded that the 
elevated readings could have been aggravated by his anxiety 
disorder.

The Veteran attended a VA examination in February 2009. The 
examiner reviewed the claims files, including Dr. Tongol's 
opinion.  The examiner concluded that the Veteran's 
cardiovascular disease was less likely than not related to the 
service-connected psychiatric disability.  In explanation, he 
noted that the Veteran had normal blood pressure readings and 
heart findings at service discharge.  He also noted a history of 
significant alcohol intake, and explained that the Veteran had no 
significant risk factors for secondary hypertension.   He noted 
that Dr. Tongol's diagnoses of dyslipidemia, COPD, and chronic 
liver disease made the hypertensive cardiovascular disease 
multifactorial in origin, if not essential in etiology, and noted 
that Dr. Tongol did not identify the anxiety as a risk factor.   
He noted that reactive hypertension due to anxiety was self 
limiting in nature, as the increase in the vascular tone was 
temporary.

In statements on file, the Veteran and his representative argue 
that it is common knowledge supported by many studies that 
hypertension is aggravated by stress conditions.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence 
of cardiovascular disease may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  38 C.F.R. § 3.310.

The Board initially notes that the Veteran does not allege that 
his cardiovascular disability originated in service or until many 
years thereafter.  Consistent with this, the service treatment 
records are silent for any reference to cardiovascular 
disability, and there is no post-service evidence of such 
disability until more than 20 years after service.  Nor is there 
any lay or medical evidence even remotely suggesting that 
cardiovascular disability originated in service or within one 
year thereof, or that cardiovascular disability is otherwise 
etiologically related to service.  Consequently, the 
preponderance of the evidence is against service connection on a 
primary basis for cardiovascular disease.

Turning to secondary service connection, the record shows that 
service connection is in effect for psychiatric disability, 
evaluated as 100 percent disabling.  The Veteran contends that 
his cardiovascular disability was caused, or at least aggravated 
by his service connected psychiatric disorder.  The evidence in 
support of his claim consists of the August 2008 statement by Dr. 
Tongol, and his own statements concerning the general medical 
understanding concerning the link between stress conditions and 
hypertension.

Turning first to Dr. Tongol, the Board notes that he identified 
several disorders in the Veteran in addition to hypertension, and 
indicated only that the elevated systolic readings could have 
been aggravated by the anxiety disorder.  The Board points out 
that a medical opinion that states "may" also implies "may 
not" and is therefore speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Dr. Tongol did not provide any further 
explanation for his opinion that would suggest a greater degree 
of certainty, and the Board consequently finds his statement 
speculative and of only marginal probative value.

In his statements, the Veteran asserts that it is common 
knowledge that stress conditions aggravate hypertension.  He 
refers cryptically to "many studies" which demonstrate such a 
link.  The Board first points out that the question of a link 
between stress and hypertension is a matter that is clearly 
outside the realm of lay expertise.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is particularly 
true given that both conditions are non-observable, and that 
cardiovascular disability in particular can be multifactorial in 
origin, as indicated by the February 2009 examiner.  The fact 
that the February 2009 examiner disagrees that such a link is 
present in this case alone suggests that the matter is not 
susceptible of lay opinion.  It also undermines the Veteran's 
assertion that general medical understanding supports such a 
link.  The Board also points out that the Veteran's cryptic 
reference to studies showing such a link is profoundly 
unpersuasive in the absence of his identification of even one 
such study.

In contrast, the February 2009 examiner reviewed the claims 
files, including Dr. Tongol's statements, and concluded that 
there was no relationship between the Veteran's service-connected 
psychiatric disorder and cardiovascular disease.  He noted that 
although there might be some reactive hypertension, such an 
increase in blood pressure would be temporary in nature only.  In 
essence, the VA examiner found no causal relationship, or any 
chronic worsening of cardiovascular disease by service-connected 
disability.

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error 
for the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reason or bases.  It is the responsibility of the [Board] . . 
. to assess the credibility and weight to be given to evidence."  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that Dr. Tongol's opinion is 
speculative, and that the February 2009 opinion is more 
consistent with the evidence of record, and is supported by a 
rationale and by a review of the evidence supportive of the 
claim.  The Board concludes that the preponderance of the 
evidence therefore is against the claim.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to service connection, to include on a secondary 
basis, for cardiovascular disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


